Filed 06/02/20                                 Case 15-13238                                    Doc 103

     FEAR WADDELL, P.C.
     Peter L. Fear, No. 207238
     pfear@fearlaw.com
     Gabriel J. Waddell, No. 256289
     gwaddell@fearlaw.com
     7650 North Palm Avenue, Suite 101
     Fresno, California 93711
     (559) 436-6575
     (559) 436-6580 (fax)



                        UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF CALIFORNIA FRESNO


     In re:                                              Case No.: 15-13238-A-13

     TODD MACIEL and                                     DC NO: FW-9
     MINDY MACIEL,
                                                         Chapter 13

                                                         EXHIBITS FOR FINAL APPLICATION FOR
                                                         PAYMENT OF FEES AND EXPENSES
                            Debtor(s).                   PURSUANT TO 11 U.S.C. §330

                                                         DATE: July 2, 2020
                                                         TIME: 9:00 a.m.
                                                         PLACE: U.S. Courthouse, 5th Floor
                                                                2500 Tulare Street
                                                                Fresno, California 93721
                                                         JUDGE: Honorable Fredrick E. Clement




                                 SUMMARY OF EXHIBITS                                 Page No.
          Exhibit A   Narrative Summary                                                  2
          Exhibit B   Itemized Time Entry by Date and Itemized Costs                     5
          Exhibit C   Itemized Time Entries by Project                                  11
          Exhibit D   Fee Agreement                                                     15
          Exhibit E   Debtor(s) Consent                                                 22




                                                   1
Filed 06/02/20     Case 15-13238            Doc 103




                 EXHIBIT
                    A


                   Exhibits, Page 2 of 23
Filed 06/02/20                                     Case 15-13238                                                Doc 103

     FEAR WADDELL, P.C.
     Peter L. Fear, No. 207238
     pfear@fearlaw.com
     Gabriel J. Waddell, No. 256289
     gwaddell@fearlaw.com
     7650 North Palm Avenue, Suite 101
     Fresno, California 93711
     (559) 436-6575
     (559) 436-6580 (fax)

                           UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF CALIFORNIA FRESNO

     In re:                                                   Case No.: 15-13238-A-13

     TODD MACIEL and                                          DC NO: FW-9
     MINDY MACIEL,
                                                              Chapter 13

                                                              EXHIBIT A: NARRATIVE FOR FINAL
                                                              APPLICATION FOR PAYMENT OF FEES AND
                                Debtor(s).                    EXPENSES PURSUANT TO 11 U.S.C. §330

                                                              DATE: July 2, 2020
                                                              TIME:  9:00 a.m.
                                                              PLACE: U.S. Courthouse, 5th Floor
                                                                     2500 Tulare Street
                                                                     Fresno, California 93721
                                                              JUDGE: Honorable Fredrick E. Clement




     B520 - Claim Administration and Claim Objections

            In the time covered by this fee application, Applicant reviewed and analyzed a Notice of Intent to Pay
     Additional Claims filed by the trustee.

              Total Hours: 0.60/ Total Fees:    $174.00



     B531–1st Amended or Modified Plan, Motions, Objections

             During the time covered by this fee application, Applicant engaged in extensive work regarding the
     annual review issues required by the approved plan. That work included analysis of Debtor’s paystubs,
     communication with the Debtor regarding these plan issues, communication with the Chapter 13 trustee
     regarding annual bonuses. Applicant also worked with the Chapter 13 trustee to prepare a stipulation
     adjusting plan payments to account for this information and increasing the dividend to unsecured creditors.

              Total Hours: 11.60/ Total Fees:    $3,200.00


                                                   Exhibits, Page 3 of 23
Filed 06/02/20                                      Case 15-13238                                                  Doc 103

     B570 – Fee Application

            Applicant prepared this instant application for fees and expenses and the initial fee application.

            Total Hours: 6.70/ Total Fees:       $1,158.00



     B580 – Discharge and Case Closing

            The debtors’ last payment in this Chapter 13 plan is scheduled to be paid in August, 2020. At that
     time, Applicant will be required to expend additional time to assist the debtors with case closing issues.
     Case closing work is performed by attorney Gabriel J. Waddell, whose current billing rate is $320.00 per
     hour, and Applicant believes that a reasonable (but low, as discussed further below) estimate for the time
     necessary to assist debtors with case closing is 3.0 hours.

             Applicant has significant experience closing Chapter 13 cases. Based on that experience, Applicant
     estimates that the work which Applicant will do for the debtor includes, but is not necessarily limited to, the
     following:

                 •   Review of notice of completed plan payments, communication with clients regarding same,
                     and case closing review and memorandum regarding deadlines and tasks for case closing
                     (approximately 0.5 hours).

                 •   Review of Notice of Final Cure relative to the mortgage being paid through the plan, review
                     and analysis of the response thereto, and communication with the debtors regarding the
                     same (approximately one hour).

                 •   Preparation of the statements required by 11 U.S.C. § 1328, and communication with the
                     debtors regarding the same (approximately 0.5 hours).

                 •   Review of trustee’s final report and other communication from the trustee, the discharge
                     entered, and the final decree, and communication with debtors regarding the same
                     (approximately one hour).

                 •   Demand letter for debtors’ pink slips for the two vehicles being paid through the plan, and
                     communication with the creditors and debtors regarding the same (approximately one hour).

            ESTIMATED: Total Hours: 3.00/ Total Fees:              $960.00



     B590 – Case Administration

            During the time covered by this fee application, Applicant communicated with the clerk regarding
     case issues and conducted a necessary case review.

            Total Hours: 0.80/ Total Fees:       $246.00




                                                     Exhibits, Page 4 of 23
Filed 06/02/20     Case 15-13238            Doc 103




                 EXHIBIT
                    B


                   Exhibits, Page 5 of 23
Filed 06/02/20                                         Case 15-13238                                                         Doc 103




       7650 N. Palm Avenue, Suite 101
       Fresno, CA 93711

                                                                                                               05-22-2020
       Maciel/Todd & Mindy
       12661 Mesa Drive
       Madera, CA 93636


                                                                                   Invoice Period: 06-02-2017 - 05-21-2020



       RE: Maciel/Todd & Mindy (3304.00)



       Time Entries
       Date         Professional   Description                                               Hours     Rate       Amount
       06-02-2017   KTW            Finalize fee application and exhibits.                     0.80    180.00        144.00

       06-20-2017   KJS            Review order confirming plan and analyze issues            0.10     60.00          6.00
                                   regarding plan requirements.

       06-21-2017   PLF            Review e-mail from trustee regarding annual review         0.40    360.00        144.00
                                   issues; analyze issues regarding same.

       06-21-2017   GJW            Review e-mail from S. Velasco regarding plan issues,       0.30    280.00         84.00
                                   bonuses; analyze issues regarding same.

       06-21-2017   GJW            Telephone call with client regarding plan issues, fee      0.10    280.00         28.00
                                   application (left message).

       06-26-2017   GJW            Telephone call with client (left message and               0.30    280.00         84.00
                                   conversation) regarding annual review, fee
                                   application.

       06-26-2017   GJW            E-mail client regarding annual review, fee application.    0.10    280.00         28.00

       06-29-2017   GJW            Review e-mail      and   analyze     issues   regarding    0.20    280.00         56.00
                                   expenses.

       06-30-2017   GJW            Review documents and analyze issues regarding              0.30    280.00         84.00
                                   plan, expenses.

       06-30-2017   GJW            Telephone call with client regarding plan, expenses        0.10    280.00         28.00
                                   (left message).

                                                                                                           Page   1 of 5



                                                       Exhibits, Page 6 of 23
Filed 06/02/20                                         Case 15-13238                                                      Doc 103
       Date         Professional   Description                                              Hours    Rate       Amount


       07-03-2017   GJW            Telephone call with client regarding budget and plan      0.10   280.00        28.00
                                   issues.

       07-03-2017   KTW            Analyze issues regarding status of fee application.       0.20   180.00        36.00

       07-05-2017   GJW            Conference with client concerning plan issues.            0.80   280.00       224.00

       07-05-2017   GJW            E-mail trustee's office regarding plan issues.            0.20   280.00        56.00

       07-07-2017   GJW            Review documents and analyze issues and                   1.30   280.00       364.00
                                   memorandum to file regarding 2016, 2017 paystubs,
                                   bonuses.

       07-10-2017   GJW            Prepare calculations regarding bonuses, plan.             0.70   280.00       196.00

       07-10-2017   GJW            Telephone call with client regarding missed meeting,      0.20   280.00        56.00
                                   rescheduling, case issues; analyze issues regarding
                                   same.

       07-17-2017   KTW            Finalize fee application exhibits.                        0.20   180.00        36.00

       07-17-2017   GJW            Conference with client concerning budget and plan         0.90   280.00       252.00
                                   issues.

       07-17-2017   GJW            Review documents and analyze issues regarding             0.10   280.00        28.00
                                   correspondence from trustee regarding mortgage.

       07-18-2017   GJW            Review documents and analyze issues regarding             0.10   280.00        28.00
                                   signed budget.

       07-18-2017   GJW            Draft correspondence to trustee's office regarding        0.50   280.00       140.00
                                   budget issues.

       07-19-2017   GJW            Review e-mail regarding plan issues.                      0.10   280.00        28.00

       07-19-2017   GJW            E-mail trustee's office regarding plan issues.            0.80   280.00       224.00

       08-03-2017   GJW            Analyze issues and review documents regarding             0.40   280.00       112.00
                                   dividend to unsecured creditors; prepare stipulation
                                   regarding same.

       08-03-2017   GJW            E-mail S. Velasco regarding dividend to unsecured         0.30   280.00        84.00
                                   creditors.

       08-04-2017   GJW            Review e-mail and documents and e-mail S. Velasco         0.10   280.00        28.00
                                   regarding stipulation.

       08-04-2017   GJW            Telephone call with client regarding stipulation (left    0.20   280.00        56.00
                                   message and conversation).

       08-04-2017   GJW            Prepare stipulation and application to approve the        0.40   280.00       112.00
                                   same; instruct staff regarding same.



                                                                                                         Page   2 of 5



                                                        Exhibits, Page 7 of 23
Filed 06/02/20                                         Case 15-13238                                                     Doc 103
       Date         Professional   Description                                             Hours     Rate      Amount
       08-04-2017   GJW            Review documents and analyze issues regarding            0.20   280.00        56.00
                                   Notice of Intent to Pay Additional Claims.

       08-08-2017   GJW            Telephone call with clerk regarding mis-docketed         0.10   280.00        28.00
                                   order.

       08-23-2017   GJW            Review documents and analyze issues regarding            0.30   280.00        84.00
                                   hearing on fee application; prepare for same.

       08-24-2017   GJW            Travel to court for fee application hearing.             0.40   280.00       112.00

       08-24-2017   GJW            Appear in court regarding fee application.               0.30   280.00        84.00

       10-18-2017   GJW            Analyze issues regarding return of funds to trustee.     0.10   280.00        28.00

       01-04-2018   GJW            Review documents and analyze issues regarding            0.10   295.00        29.50
                                   Notice of Post-Petition Fees.

       01-04-2018   GJW            E-mail client regarding Notice of Post-Petition Fees.    0.20   295.00        59.00

       02-01-2018   GJW            Review documents and analyze issues regarding            0.10   295.00        29.50
                                   annual review.

       02-01-2018   GJW            E-mail client regarding annual review.                   0.10   295.00        29.50

       02-08-2018   GJW            E-mail client regarding annual review.                   0.10   295.00        29.50

       02-09-2018   GJW            Review documents and analyze issues regarding            0.20   295.00        59.00
                                   final paystub for 2017.

       02-09-2018   GJW            E-mail trustee regarding final paystub for 2017.         0.10   295.00        29.50

       02-26-2018   GJW            Review documents and analyze issues regarding            0.10   295.00        29.50
                                   correspondence from trustee regarding mortgage
                                   payment change.

       02-21-2019   GJW            Review e-mail and documents and analyze issues           0.20   310.00        62.00
                                   regarding annual review.

       02-21-2019   GJW            E-mail client regarding annual review.                   0.10   310.00        31.00

       02-21-2019   GJW            Review e-mail and documents and e-mail client            0.20   310.00        62.00
                                   regarding annual review; analyze issues regarding
                                   same.

       02-21-2019   GJW            E-mail trustee's office regarding annual review.         0.10   310.00        31.00

       10-12-2019   GJW            Review documents and analyze issues regarding            0.60   310.00       186.00
                                   case; memorandum to file regarding same.

       10-14-2019   GJW            Analyze plan and payment issues.                         0.10   310.00        31.00

       01-10-2020   KJS            Attempt call and email with clients regarding            0.20   100.00        20.00
                                   documents for trustee.

                                                                                                        Page   3 of 5



                                                        Exhibits, Page 8 of 23
Filed 06/02/20                                           Case 15-13238                                                            Doc 103
       Date           Professional   Description                                              Hours         Rate       Amount


       01-15-2020     KJS            Attempt call and email with client regarding required      0.20      100.00         20.00
                                     document for annual review.

       01-16-2020     GJW            Review e-mail (x2) and documents and analyze               0.50      320.00        160.00
                                     issues regarding final paystub of 2019; e-mail client
                                     (x2) regarding same.

       01-20-2020     KJS            Upload and email document as per order confirming          0.20      100.00         20.00
                                     plan.

       04-16-2020     KTW            Analyze issues regarding fees and fee application.         0.30      220.00         66.00

       05-08-2020     GJW            Prepare final fee application; review documents and        0.80      320.00        256.00
                                     analyze issues regarding same; draft narrative
                                     regarding same.

       05-08-2020     KJS            Draft final fee application and supporting documents.      1.10      100.00        110.00

       05-20-2020     GJW            Letter to client regarding plan issues related to          0.10      320.00         32.00
                                     pandemic, CARES Act options.

       05-21-2020     KJS            Finalize fee application, exhibits, and notice             2.30      100.00        230.00

                                                                                                       Total Fees      4,778.00

       Time Summary
       Professional                                                                           Hours         Rate       Amount
       Gabriel J. Waddell                                                                      13.70      288.03       3,946.00
       Katie Waddell                                                                            1.50      188.00         282.00
       Kayla Schlaak                                                                            4.10       99.02         406.00
       Peter L. Fear                                                                            0.40      360.00         144.00
                                                                                      Total    19.70                   4,778.00

       Expenses
       Date           Expense                      Description                                                         Amount
       07-20-2017     Copying                      Copying                                                               32.40
       07-20-2017     Postage                      Postage                                                               29.67
       08-04-2017     Copying                      Copying                                                                4.05
       08-04-2017     Postage                      Postage                                                                2.01
       09-01-2017     Copying                      Copying                                                                4.05
       09-01-2017     Postage                      Postage                                                                1.47
       10-18-2017     Postage                      Postage                                                                0.49
       05-20-2020     Postage                      Postage                                                                0.55
       05-21-2020     Postage                      Estimated Postage for Fee Application.                                30.80
       05-21-2020     Copying                      Estimated Copying for Fee Application.                                29.10
                                                                                              Total Expenses            134.59

       Expense Summary
       Expense                                                                                                         Amount
       Copying                                                                                                           69.60
       Postage                                                                                                           64.99
                                                                                              Total Expenses            134.59



                                                                                                                Page   4 of 5



                                                          Exhibits, Page 9 of 23
Filed 06/02/20   Case 15-13238                                                            Doc 103

                                               Total for this Invoice          4,912.59
                                           Previous Invoice Balance              481.75
                                          Current Account Balance              5,394.34
                                                       Trust Balance               0.00
                                Total Amount to Pay as of 05-22-2020           5,394.34




                                                                        Page   5 of 5



                 Exhibits, Page 10 of 23
Filed 06/02/20     Case 15-13238             Doc 103




                 EXHIBIT
                    C


                   Exhibits, Page 11 of 23
Filed 06/02/20                                              Case 15-13238                                                       Doc 103




       Maciel/Todd & Mindy
       12661 Mesa Drive
       Madera, CA 93636




       Time Entries
       Date           Professional      Description                                              Hours    Rate       Amount
       B520 - Claim Administration and Claim
       08-04-2017    GJW                Review documents and analyze issues regarding             0.20   280.00         56.00
                                        Notice of Intent to Pay Additional Claims.
       01-04-2018    GJW                Review documents and analyze issues regarding             0.10   295.00         29.50
                                        Notice of Post-Petition Fees.
       01-04-2018    GJW                E-mail client regarding Notice of Post-Petition Fees.     0.20   295.00         59.00
       02-26-2018    GJW                Review documents and analyze issues regarding             0.10   295.00         29.50
                                        correspondence from trustee regarding mortgage
                                        payment change.
                                                                                                  0.60                 174.00
       B531 - 1st Amended or Modified Plan, Motions, Objections
       06-20-2017    KJS               Review order confirming plan and analyze issues            0.10    60.00          6.00
                                       regarding plan requirements.
       06-21-2017    PLF               Review e-mail from trustee regarding annual review         0.40   360.00        144.00
                                       issues; analyze issues regarding same.
       06-21-2017    GJW               Review e-mail from S. Velasco regarding plan issues,       0.30   280.00         84.00
                                       bonuses; analyze issues regarding same.
       06-21-2017    GJW               Telephone call with client regarding plan issues, fee      0.10   280.00         28.00
                                       application (left message).
       06-26-2017    GJW               Telephone call with client (left message and               0.30   280.00         84.00
                                       conversation) regarding annual review, fee
                                       application.
       06-26-2017    GJW               E-mail client regarding annual review, fee application.    0.10   280.00         28.00
       06-29-2017    GJW               Review e-mail and analyze issues regarding                 0.20   280.00         56.00
                                       expenses.
       06-30-2017    GJW               Review documents and analyze issues regarding              0.30   280.00         84.00
                                       plan, expenses.
       06-30-2017    GJW               Telephone call with client regarding plan, expenses        0.10   280.00         28.00
                                       (left message).
       07-03-2017    GJW               Telephone call with client regarding budget and plan       0.10   280.00         28.00
                                       issues.
       07-05-2017    GJW               Conference with client concerning plan issues.             0.80   280.00        224.00
       07-05-2017    GJW               E-mail trustee's office regarding plan issues.             0.20   280.00         56.00
       07-07-2017    GJW               Review documents and analyze issues and                    1.30   280.00        364.00
                                       memorandum to file regarding 2016, 2017 paystubs,
                                       bonuses.

                                                                                                              Page   1 of 3



                                                            Exhibits, Page 12 of 23
Filed 06/02/20                                            Case 15-13238                                                        Doc 103
       Date          Professional      Description                                              Hours    Rate       Amount
       B531 - 1st Amended or Modified Plan, Motions, Objections
       07-10-2017    GJW               Prepare calculations regarding bonuses, plan.             0.70   280.00        196.00
       07-10-2017    GJW               Telephone call with client regarding missed meeting,      0.20   280.00         56.00
                                       rescheduling, case issues; analyze issues regarding
                                       same.
       07-17-2017    GJW               Conference with client concerning budget and plan         0.90   280.00        252.00
                                       issues.
       07-17-2017    GJW               Review documents and analyze issues regarding             0.10   280.00         28.00
                                       correspondence from trustee regarding mortgage.
       07-18-2017    GJW               Review documents and analyze issues regarding             0.10   280.00         28.00
                                       signed budget.
       07-18-2017    GJW               Draft correspondence to trustee's office regarding        0.50   280.00        140.00
                                       budget issues.
       07-19-2017    GJW               Review e-mail regarding plan issues.                      0.10   280.00         28.00
       07-19-2017    GJW               E-mail trustee's office regarding plan issues.            0.80   280.00        224.00
       08-03-2017    GJW               Analyze issues and review documents regarding             0.40   280.00        112.00
                                       dividend to unsecured creditors; prepare stipulation
                                       regarding same.
       08-03-2017    GJW               E-mail S. Velasco regarding dividend to unsecured         0.30   280.00         84.00
                                       creditors.
       08-04-2017    GJW               Review e-mail and documents and e-mail S. Velasco         0.10   280.00         28.00
                                       regarding stipulation.
       08-04-2017    GJW               Telephone call with client regarding stipulation (left    0.20   280.00         56.00
                                       message and conversation).
       08-04-2017    GJW               Prepare stipulation and application to approve the        0.40   280.00        112.00
                                       same; instruct staff regarding same.
       10-18-2017    GJW               Analyze issues regarding return of funds to trustee.      0.10   280.00         28.00
       02-01-2018    GJW               Review documents and analyze issues regarding             0.10   295.00         29.50
                                       annual review.
       02-01-2018    GJW               E-mail client regarding annual review.                    0.10   295.00         29.50
       02-08-2018    GJW               E-mail client regarding annual review.                    0.10   295.00         29.50
       02-09-2018    GJW               Review documents and analyze issues regarding             0.20   295.00         59.00
                                       final paystub for 2017.
       02-09-2018    GJW               E-mail trustee regarding final paystub for 2017.          0.10   295.00         29.50
       02-21-2019    GJW               Review e-mail and documents and analyze issues            0.20   310.00         62.00
                                       regarding annual review.
       02-21-2019    GJW               E-mail client regarding annual review.                    0.10   310.00         31.00
       02-21-2019    GJW               Review e-mail and documents and e-mail client             0.20   310.00         62.00
                                       regarding annual review; analyze issues regarding
                                       same.
       02-21-2019    GJW               E-mail trustee's office regarding annual review.          0.10   310.00         31.00
       10-14-2019    GJW               Analyze plan and payment issues.                          0.10   310.00         31.00
       01-10-2020    KJS               Attempt call and email with clients regarding             0.20   100.00         20.00
                                       documents for trustee.
       01-15-2020    KJS               Attempt call and email with client regarding required     0.20   100.00         20.00
                                       document for annual review.
       01-16-2020    GJW               Review e-mail (x2) and documents and analyze              0.50   320.00        160.00
                                       issues regarding final paystub of 2019; e-mail client
                                       (x2) regarding same.
       01-20-2020    KJS               Upload and email document as per order confirming         0.20   100.00         20.00
                                       plan.
                                                                                                11.60               3,200.00
       B570 - Fee Applications
       06-02-2017    KTW               Finalize fee application and exhibits.                    0.80   180.00        144.00
       07-03-2017    KTW               Analyze issues regarding status of fee application.       0.20   180.00         36.00
       07-17-2017    KTW               Finalize fee application exhibits.                        0.20   180.00         36.00

                                                                                                             Page   2 of 3



                                                          Exhibits, Page 13 of 23
Filed 06/02/20                                            Case 15-13238                                                             Doc 103
       Date          Professional      Description                                             Hours          Rate       Amount
       B570 - Fee Applications
       08-23-2017    GJW               Review documents and analyze issues regarding             0.30       280.00          84.00
                                       hearing on fee application; prepare for same.
       08-24-2017    GJW               Travel to court for fee application hearing.              0.40       280.00         112.00
       08-24-2017    GJW               Appear in court regarding fee application.                0.30       280.00          84.00
       04-16-2020    KTW               Analyze issues regarding fees and fee application.        0.30       220.00          66.00
       05-08-2020    GJW               Prepare final fee application; review documents and       0.80       320.00         256.00
                                       analyze issues regarding same; draft narrative
                                       regarding same.
       05-08-2020    KJS               Draft final fee application and supporting documents.     1.10       100.00         110.00
       05-21-2020    KJS               Finalize fee application, exhibits, and notice            2.30       100.00         230.00
                                                                                                 6.70                    1,158.00
       B590 - Case Administration
       08-08-2017    GJW               Telephone call with clerk regarding mis-docketed          0.10       280.00          28.00
                                       order.
       10-12-2019    GJW               Review documents and analyze issues regarding             0.60       310.00         186.00
                                       case; memorandum to file regarding same.
       05-20-2020    GJW               Letter to client regarding plan issues related to         0.10       320.00          32.00
                                       pandemic, CARES Act options.
                                                                                                 0.80                      246.00
                                                                                                        Total Fees       4,778.00

       Time Summary
       Task                                                                                                 Hours        Amount
       B520 - Claim Administration and Claim                                                                   0.60        174.00
       B531 - 1st Amended or Modified Plan, Motions, Objections                                              11.60       3,200.00
       B570 - Fee Applications                                                                                 6.70      1,158.00
       B590 - Case Administration                                                                              0.80        246.00
                                                                                                        Total Fees       4,778.00



                                                                                         Total for this Invoice          4,912.59




                                                                                                                  Page   3 of 3



                                                          Exhibits, Page 14 of 23
Filed 06/02/20     Case 15-13238             Doc 103




                 EXHIBIT
                   D


                   Exhibits, Page 15 of 23
Filed 06/02/20   Case 15-13238              Doc 103




                 Exhibits,
                  Exhibit E,
                           Page
                             Page
                                161 of
                                    of 23
                                       6
Filed 06/02/20   Case 15-13238              Doc 103




                 Exhibits,
                  Exhibit E,
                           Page
                             Page
                                172 of
                                    of 23
                                       6
Filed 06/02/20   Case 15-13238              Doc 103




                 Exhibits,
                  Exhibit E,
                           Page
                             Page
                                183 of
                                    of 23
                                       6
Filed 06/02/20   Case 15-13238              Doc 103




                 Exhibits,
                  Exhibit E,
                           Page
                             Page
                                194 of
                                    of 23
                                       6
Filed 06/02/20   Case 15-13238              Doc 103




                 Exhibits,
                  Exhibit E,
                           Page
                             Page
                                205 of
                                    of 23
                                       6
Filed 06/02/20   Case 15-13238              Doc 103




                 Exhibits,
                  Exhibit E,
                           Page
                             Page
                                216 of
                                    of 23
                                       6
Filed 06/02/20     Case 15-13238             Doc 103




                 EXHIBIT
                    E


                   Exhibits, Page 22 of 23
Filed 06/02/20   Case 15-13238   Doc 103
